177 F.2d 200 (1949)
COMMISSIONER OF INTERNAL REVENUE, Petitioner,
v.
AMERICAN BEMBERG CORPORATION, Respondent. AMERICAN BEMBERG CORPORATION, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 10863, 10864.
United States Court of Appeals Sixth Circuit.
October 17, 1949.
Harry Marselli, Washington, D. C., Theron L. Caudle, Chas. Oliphant, John W. Smith, Ellis N. Slack, Helen Goodner, and I. Henry Kutz, Washington, D. C., for Commissioner.
John F. Dooling, Jr., New York City, Norris Darrell, John F. Dooling, Jr., New York City, for American Bemberg Corporation.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.
The above cause coming on to be heard on the transcript of record, the briefs of counsel, and arguments in open court, after due consideration,
It is hereby ordered, adjudged, and decreed that the decisions in the above cases be and are hereby affirmed upon the findings of fact and opinion of the Tax Court of the United States, 10 T.C. 361.